Citation Nr: 0708576	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer due 
to Agent Orange exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for bronchial 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1962 
to January 1965.  

This case was remanded in June 2003 by the Board of Veterans' 
Appeals (Board) to the Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development, to include 
an attempt to obtain clarifying information from the veteran 
and to obtain additional medical evidence.  

In an April 2006 statement, the veteran raised the issues of 
entitlement to an increased evaluation for service-connected 
sebaceous cyst of the left side of the face and entitlement 
to service connection for residuals of facial surgery 
secondary to service-connected sebaceous cyst of the left 
side of the face.  As these issues have not been adjudicated 
by the RO, they are referred to the RO for adjudication.

Additional evidence, consisting of VA medical records dated 
in 2006, was added to the claims files after the most recent 
Supplemental Statement of the Case.  A written waiver of RO 
consideration of that evidence was received by VA on behalf 
of the veteran in October 2006.  The Board would also note 
that these records are either cumulative of evidence 
previously on file or are not pertinent to the issues 
currently on appeal.  Consequently, the Board will adjudicate 
the issues currently on appeal.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
indicative of prostate cancer in service or for many years 
thereafter.  

2.  The currently demonstrated prostate cancer is not shown 
to have been due to any event or incident of the veteran's 
period of active duty, to include any Agent Orange exposure 
in connection with service.  

3. The veteran did not engage in combat with the enemy, and 
there is no credible evidence of a sufficient stressor to 
support a diagnosis of PTSD.  

4.  The currently demonstrated respiratory disability is not 
shown to be due to any event or incident of his service.  


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service, to include as due to exposure to Agent Orange, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2006). 

2.  The veteran is not shown to have a PTSD due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

3.  Respiratory disability, to include bronchial pneumonia, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, in February 2005, the 
RO sent the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in March 2006 
of the relevant law on disability ratings and effective dates 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  
Although no medical opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to the issues on appeal.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his November 2002 personal hearing before the undersigned 
sitting at the RO.  The Board additionally finds that general 
due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Common Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of prostate cancer, service connection 
may be granted if the disability is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

Prostate Cancer

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
38 U.S.C.A. § 1116(f).  Service in the Republic of Vietnam 
includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 
(2006).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e).

The veteran has contended that he incurred prostate cancer as 
a result of his exposure to herbicides in service while in 
Vietnam.  

The Board would note, however, that despite the evidence 
submitted by the veteran, including copies of Vietnamese 
coins, a picture of a Vietnamese friend that the veteran said 
that he knew in Vietnam, and a photograph of a fatigue shirt 
and a sword, there is no objective evidence of record that he 
served in Vietnam.  There is no notation in his service 
medical records, personal records, or his Defense Department 
Form 214 discharge report of Vietnam service.  Additionally, 
he was not awarded any medals indicative of service in 
Vietnam.  The veteran contends that additional proof that he 
was in Vietnam is the notation by the VA examiner on 
evaluation in December 2002.  However, the notation of 
Vietnam service in a December 2002 VA examination report is 
also insufficient, as the examiner does not cite any relevant 
evidence and was essentially relying on the history provided 
by the veteran.  

Although the veteran contends that his service in Vietnam 
involved temporary assignments that were not written down, 
the Board would note that service in Vietnam must be shown by 
adequate objective evidence rather than the veteran's 
contentions or circumstantial evidence.  Consequently, he 
does not get the presumption under 38 U.S.C.A. § 1116(f) that 
he was exposed to herbicide agents in service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

A review of the veteran's service medical records does not 
reveal any pertinent complaints or findings involving the 
genitourinary system, including on separation examination in 
January 1965.  There is also no evidence of prostate cancer 
within a year of service discharge.  The initial postservice 
medical evidence of a genitourinary problem was not until 
November 2000, over 35 years after service discharge, when a 
VA nurse noted that the veteran's problems included prostate 
cancer.  The veteran underwent surgery for his prostate 
cancer in December 2000.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his claimed condition).  

Additionally, there is no competent medical evidence of 
record that links the veteran's current prostate cancer to 
his military service, to include as due to Agent Orange 
exposure during such service.  

As there is no evidence of gastrointestinal disability in 
service and no medical evidence which provides the required 
nexus between military service and the currently diagnosed 
prostate cancer, service connection for prostate cancer due 
to exposure to Agent Orange is not warranted.  

PTSD

The veteran's service medical records reveal that he was 
referred to the Mental Health Clinic in May 1962 because he 
was nervous and worried and had trouble sleeping, which he 
said began during basic training.  It was noted on evaluation 
later in May 1962 that the veteran was well motivated for 
help from the clinic and that some attempts to help him would 
be made by group therapy.  There are no subsequent 
psychiatric complaints or adverse findings in the service 
medical records, including on separation examination in 
January 1965.  

The initial post-service reference to a psychiatric problem 
was an April 2000 diagnosis of rule out PTSD.  PTSD due to 
Vietnam service was diagnosed beginning in June 2000, based 
on the history provided by the veteran.   

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). 

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, 
the veteran's lay testimony regarding the reported stressor 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not 
suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In this case, the veteran's service records do not show any 
evidence that he engaged in combat, and there is no evidence 
that he was awarded any medal indicative of combat.  His 
military occupational specialty was radio operator.  Although 
the veteran testified in November 2002 that he was sent to 
Vietnam on temporary missions, where he engaged in combat, 
the evidence he has submitted, including a wallet the veteran 
said he got in Vietnam and a photograph of a fatigue shirt 
and a sword, is insufficient to show combat duty.  

Although the examiner in August 2000 also reported that the 
veteran said that he had a 10 percent rating for scars 
"sustained while in contact," which could imply that the 
scars were due to combat, there was no subsequent claim by 
the veteran that his service-connected sebaceous scar of the 
left side of the face was due to combat, including in 
response to a February 2005 VA letter that attempted to 
obtain clarification of the veteran's statement

The veteran did not respond with any additional information 
to the February 2005 VA request for clarification of his 
November 2002 testimony that one of his stressors was seeing 
the chopped up bodies of American soldiers after an American 
patrol was attacked with axes by Chinese soldiers in the 
Demilitarized Zone in Korea in 1964.

Additionally, based on the veteran's March 2004 statement 
that he was assigned to the 44th Engineering Battalion when 
he was sent to Vietnam in early 1963 and in April 1963, a 
request was made by VA in January 2005 to obtain any relevant 
morning reports dated from January 1, 1963 thru April 30, 
1963.  The only morning report associated with the claims 
files is dated January 16, 1963; however, this report does 
not contain any information indicating that the veteran was 
temporarily sent to Vietnam.  

Because the veteran's service records were provided by an 
agency of the U.S. Government, reliance upon them is 
consistent with the well-recognized reliance placed by VA 
upon service department determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1998); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Based on the available records, the Board finds no 
objective evidence that the veteran served in combat; and, 
therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the 
veteran's statement as to the occurrence of a claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.  The veteran's 
lay statements alone are not enough to establish the 
occurrence of an alleged stressor.  See Moreau, 9 Vet. 
App. at 395; Dizoglio, 9 Vet. App. at 166.   

Although the veteran filled out a PTSD questionnaire in 
February 2005 in which he listed the name of someone he knew 
who was killed in action and someone wounded in action during 
his military service, the veteran's responses did not provide 
sufficient detail to be verified, such as specific unit 
served in and date killed or wounded.  Consequently, because 
the veteran's service stressors cannot be verified, the 
elements needed to warrant entitlement to service connection 
for PTSD have not been shown and service connection for PTSD 
must be denied.  

While the veteran reported on VA examination in August 2000 
that he thought that his brother died on Christmas day in 
December 1964, which would have been during service, he 
subsequently reported that his brother died in December 1966.  
Consequently, this event would not have been a service 
stressor.  

Because there is no credible supporting evidence of a service 
stressor, all of the elements needed to establish service 
connection have not been shown.  Thus, service connection for 
PTSD must be denied.  
Respiratory Disability

The veteran has contended, including at his November 2002 
personal hearing, that his current respiratory problems began 
within two or three weeks of service discharge and that he 
received treatment in 1965 at a VA facility.  There is also 
an April 2005 statement from his wife in support of this 
claim.

The veteran's service medical records do not reveal any 
respiratory complaints or adverse findings, including on 
chest x-rays in May 1963 and November 1964 and on 
separation examination in January 1965.  

A specific attempt to obtain any VA treatment records for 
the veteran for 1965 was unsuccessful.  In fact, post-
service medical records do not show treatment for 
respiratory problems until chemical pneumonitis was 
diagnosed on private hospitalization in March 1985, over 
20 years after service discharge.  Pharyngitis/bronchitis 
was diagnosed in May 1989.  There is also no nexus opinion 
on file in support of the claim for service connection for 
bronchial pneumonitis.  As there is no evidence of 
respiratory disability in service, or for many years 
thereafter, and no favorable nexus opinion, service 
connection for bronchial pneumonitis is not warranted.

Conclusion

Due consideration has been given to the testimony and written 
contentions of the veteran and his wife, including at his 
personal hearing in November 2002.  Although they can provide 
competent evidence as to their observations, they cannot 
provide competent evidence to establish the etiology of any 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decisions; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for prostate cancer is denied.  

Service connection for PTSD is denied.  

Service connection for bronchial pneumonia is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


